Citation Nr: 1119572	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-41 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition. 

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1958 to July 1962.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's claim for service connection for a back condition, and additionally denied the Veteran's claims for service connection for a bilateral knee condition and a bilateral shoulder condition.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issues of entitlement to service connection for a back condition, bilateral knee condition, and bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a back condition was last denied in an unappealed January 1994 rating decision, which found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim for service connection of a back condition.

2.  The evidence received since the January 1994 rating decision relating to the Veteran's back condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veteran's petition to reopen the previously disallowed claim for service connection for a back condition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for a back condition was first denied by a September 1990 RO decision, which found that the Veteran's back condition was first noted at a date too many years after service to be considered service connected.  The evidence under consideration at the time of this rating decision consisted of the Veteran's service personnel records and a June 1990 VA examination.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 4005(c) (1988).

The Veteran filed a request to reopen this claim in November 1993, and a January 1994 RO decision found that new and material evidence had not been submitted since the time of the September 1990 denial.  Additional evidence submitted subsequent to the September 1990 denial included only the Veteran's statement that he continued to have severe problems with pain, stiffness, and walking.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A.              § 7105(c) (West 1991).  The Board must now determine if new and material evidence has been submitted since the time of the January 1994 decision.  See 38 U.S.C.A. § 5108 (West 2002).  

The evidence of record added to the record subsequent to the January 1994 final denial includes, in pertinent part, Veteran's service treatment records, an April 2007 nexus opinion from Dr. P.M., lay evidence regarding the Veteran's back condition, and testimony from an October 2010 hearing.

The Veteran's previous claim for service connection for a back condition was denied because the RO found that the Veteran had not submitted new and material evidence to reopen his claim for service connection, which had been denied essentially because no nexus was demonstrated between the Veteran's military service and his disability.  The RO noted that the Veteran's back condition was first noted at a date too many years after service to be considered service connected.  The new lay and medical evidence of a current disability, in-service injury, and a possible nexus between the Veteran's back condition and his military service thus relates to unestablished facts necessary to substantiate the claim.  Of particular note, is the April 2007 statement from Dr. P.M. attributing the Veteran's current back problems to injuries sustained during the Veteran's military service.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back condition is reopened.


ORDER

The claim for service connection for a back condition is reopened, and the appeal is allowed to this extent.



REMAND

Having reopened the Veteran's claim for service connection for back condition, the Board must now determine whether the reopened claim may be granted on the merits.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted not only with respect to the Veteran's reopened claim for service connection for a back condition, but also for his claims for service connection for a bilateral knee condition and a bilateral shoulder condition.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, as discussed above, the record contains evidence of current disability, an in-service event that led to his current back, bilateral shoulder, and bilateral knee disabilities, and a private physician has proposed an etiological link between such disabilities and the Veteran's military service.  The Veteran has been provided with a June 1990 examination of his back condition and an October 2007 VA examination of his left shoulder condition.  While the Board finds that the October 2007 VA examination of the Veteran's left shoulder is adequate, it finds that the June 1990 examination of the Veteran's back condition is an inadequate basis on which to render an opinion in the instant case, both because of the length of time that has elapsed since that examination and because that examiner did not have access to the Veteran's service treatment records.  Accordingly, this case must be remanded to the RO for medical examinations addressing whether the Veteran has a back, right shoulder, or bilateral knee disability and, if so, whether such disabilities are related to service.

The Board also notes that the Veteran stated in June 1992 that he received total disability payments from the Social Security Administration (SSA).  No records from the SSA have been requested or associated with the claim file.  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the Veteran's pending claims, VA is obliged to attempt to obtain and consider those records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Therefore, attempts should be made to obtain the SSA records.  See 38 C.F.R.         § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran, including any medical records that SSA has regarding the Veteran.  These records should be associated with the claims file.

2.  The Veteran should be again requested to identify all pertinent non-VA treatment records (including those from Dr. P.M. and from the Dr. P. that the Veteran identified in his October 2010 hearing) and to provide releases for VA to obtain all non-VA treatment records identified.  If releases are provided, the identified records should be requested and obtained if available.  The Veteran should be advised that, in lieu of providing VA with releases for any non-VA treatment records, he can submit those records himself. All attempts to obtain these records should be documented in the claims folder.

3.  The RO or AMC should obtain all outstanding VA treatment records, including those from the VA Medical Center in Chicago and the VA Chicago Outpatient Clinic.  In particular, the RO or AMC should ensure that full copies of treatment records for the Veteran's back, bilateral shoulder, and bilateral knee disabilities from all relevant VA medical centers have been associated with the claims file.  If such records are not available, the RO or AMC should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO or AMC.

If, after making reasonable efforts to obtain named records the RO or AMC is unable to secure same, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; and (c) describe any further action to be taken by the RO or AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After completing the above actions and associating all documentation with the Veteran's claims file, the RO or AMC should schedule the Veteran for VA medical examinations with an examiner or examiners of appropriate expertise to determine the nature and etiology of any current back, bilateral knee, and right shoulder disability.   The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

For the purpose of rendering a decision regarding the etiology of any back, bilateral knee, and right shoulder disability, the phrase "more likely than not" means a likelihood of greater than 50 percent, "at least as likely as not" means a likelihood of 50 percent, and "less likely than not" or "unlikely" means a likelihood of less than 50 percent.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical reports.

5.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


